ELECTROCHEMICAL SYSTEMS COMPRISING MXENES AND MAX PHASE COMPOSITIONS AND METHODS OF USING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities:  should read “at least 200 Ah/g and a current density of 100 mA/g”.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the electrode material". There is insufficient antecedent basis for this limitation in the claim.
Claim 13 discloses the cation comprises Li+, Na+, K+, or a combination thereof. Where is this cation from exactly? Is it a part of the electrolyte or the cathode?
Claim 13 recites the limitation "the cation". There is insufficient antecedent basis for this limitation in the claim.
Claim 29 discloses 1.0 V vs. A/Al3+. There is no element with the symbol A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 13, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ghidiu et al. (WO 2016/049109 A2) and further in view of Zhamu et al. (US 2016/0344035 A1).
Regarding claims 1, 8-10, 13, 18 and 26, Ghidiu et al. teach an electrochemical cell comprising: (a) an electrode comprising a layered material having a plurality of layers (Paragraphs 0078-0080; paragraph 0052 discloses the electrochemical cell can be used in battery applications.), each of the layers comprising a substantially two-dimensional ordered array of cells having an empirical formula of Mn+1Xn,
wherein M comprises a transition metal selected from the group consisting of a Group MB metal, a Group IVB metal, a Group VB metal, a Group VIB metal, and any combination thereof wherein X is CxNy wherein x + y = n, and wherein n is equal to 1, 2, or 3 (Paragraph 0080 discloses Mn+1Xn wherein M is at least one Group IIIB-VIIB metal and where X is C or N wherein n=1, 2, or 3.)
and (b) an electrolyte (Paragraph 0187).
However, Ghidiu et al. do not teach  wherein the electrolyte comprises a room-temperature ionic liquid; wherein the room-temperature ionic liquid comprises [A1X4]-, [A12X7]--, or any combination thereof and each X is independently selected from Cl or Br; or wherein the electrolyte further comprises a cation comprising a member of the group consisting of a imidazolium cation, a pyridinium cation, an ammonium cation, a piperidinium cation, a pyrrolidinium cation, an alkali cation, an any combination thereof.
Zhamu et al. teach using metal carbides as cathode materials (Paragraph 0101) and further using room temperature ionic liquids for electrolytes (Paragraph 0104). The RTIL can comprise AlCl4- for the anionic portion of the RTIL (Paragraph 0107) and imidazolium, pyrrolidinium and quaternary ammonium salts as cations (Paragraph 0106). Further, the battery can be rechargeable (Abstract) and can comprise Li+ cations (Paragraph 0103 discloses lithium salts in the electrolyte.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ghidiu with Zhamu in order to improve conductivity.
Regarding claims 2-3, Ghidiu and Zhamu et al. teach the electrochemical cell of claim 1. Further, Ghidiu et al. teach wherein the electrode is a working electrode and the electrochemical cell further comprises a counter electrode and/or a reference electrode, and
wherein the layered material comprises a MAX phase composition having an empirical formula of Mn+1AXn, wherein A comprises an A-group element selected from the group consisting of Al, Si, P, S, Ga, Ge, As, Cd, In, Sn, Tl, Pb, and any combination thereof; wherein the MAX phase composition comprises a composition having an empirical formula selected from the group consisting of Ti2AlC, V2AlC,Cr2AlC,Nb2AlC, Ta2AlC, Ti3AlC2, V3A1C2, Ta3AlC2, Ti4AlC3, V4A1C3, Nb4AlC3, Ta4AlC3, Mo2TiAlC2, Cr2TiAlC2, Mo2Ti2AlC3, and any combination thereof. (Paragraphs 0230-0238 disclose the synthesis of Ti3AlC2.).
Regarding claim 5 and 7, Ghidiu and Zhamu et al. teach the electrochemical cell of claim 1. Further, Ghidiu et al. teach wherein the electrode is a cathode and the electrochemical cell further comprises an anode (Paragraphs 0078 and 0177), and
wherein the electrode material comprises a MXene composition having an empirical formula of Mn+1Xn; wherein the MXene composition comprises a composition having an empirical formula selected from the group consisting of Ti2C, V2C Cr2C Nb2C, Ta2C, Ti3C2, V3C2, Ta3C2, Ti4C3, V4C3, Nb4C3, Ta^, Mo2TiC2, Cr2TiC2, Mo2Ti2C3, and any combination thereof; wherein the MXene composition comprises an expanded MXene composition. (Paragraphs 0080-0087; further paragraph 203 discloses expansion.)

Claims 14-16, 19, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ghidiu et al. (WO 2016/049109 A2) and Zhamu et al. (US 2016/0344035 A1) and Angell et al. (PNAS, 114(5), (2017), 834-839).
Regarding claims 14-16 and 19, Ghidiu and Zhamu et al. teach the electrochemical cell of claim 1. However, they do no teach wherein the electrolyte comprises the deep eutectic solvent; wherein the deep eutectic solvent comprises [AlX4]-, [Al2X7]-, or any combination thereof and each X is independently 25selected from Cl or Br; wherein the deep eutectic solvent further comprises a polar molecule selected from the group consisting of urea, dimethylsulfone, an amide, a glyme, and a combination thereof.
Angell et al. teach an aluminum battery (Abstract) wherein the electrolyte can comprise a deep eutectic solvent; wherein the deep eutectic solvent comprises [AlX4]-, [Al2X7]-, or any combination thereof and each X is independently 25selected from Cl or Br; wherein the deep eutectic solvent further comprises a polar molecule selected from the group consisting of urea, dimethylsulfone, an amide, a glyme, and a combination thereof (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ghidiu and Zhamu with Angell in order to improve coulombic efficiency.
Regarding claims 27, 29, and 31, Ghidiu and Zhamu et al. teach the electrochemical cell of claim 1. However, they do not teach discharge capcity, current density, or a discharge voltage. 
Angell et al. teach an aluminum battery (Abstract) having a specific discharge capacity of at least 200 mAh/g (Fig. 2C) and a current density of 100 mA/g (Abstract). Further, Angell teaches a discharge voltage of at least 1.0 V (Abstract discloses 1.73), and the battery is charged and discharged (Figs. 2A-2C and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Ghidiu and Zhamu with Angell in order to improve coulombic efficiency.

Allowable Subject Matter
Claims 33 and 34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the method of these claims is not taught by the prior art or disclosed in any art searches. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729